Citation Nr: 0910336	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as due to exposure to hazardous 
environmental agents employed in Project SHAD and as due to 
exposure to herbicides.

2.  Entitlement to service connection for a disability 
manifested by headaches, dizziness and nausea, claimed as due 
to exposure to hazardous environmental agents employed in 
Project SHAD and as due to exposure to herbicides.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to hazardous environmental agents 
employed in Project Shipboard Hazard and Defense (SHAD) and 
as due to exposure to herbicides.

5.  Entitlement to service connection for a lumbosacral spine 
disorder, to include as secondary to exposure to hazardous 
environmental agents employed in Project SHAD.

6.  Entitlement to service connection for ureter blockage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1948 to March 1950 and again from August 1952 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2008 Decision from the United States 
Court of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in February 2007.  This matter was 
originally on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

Specifically, the issues involving CAD, tinnitus and 
headaches, dizziness and nausea were appealed to the CAVC and 
are now before the Board pursuant to an August 2008 order 
granting a joint motion for remand.  The issues involving the 
lumbar spine and ureter block were also brought before the 
Board in August 2007, but were remanded for further 
development.  The development having been partially complete, 
the claims are once again before the Board.

The remaining issue, entitlement to service connection for 
diabetes mellitus, was also brought before the Board in 
August 2007.  At that time, claims for presumptive service 
connection based on exposure to Agent Orange, in which the 
only evidence of such exposure is the receipt of the Vietnam 
Service Medal or service on a vessel in the waters off the 
shore of Vietnam, as is the case here, were delayed pending 
final determination of appellate actions in the case of Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In its May 2008 
decision, the United States Court of Appeals for the Federal 
Circuit found that VA reasonably interpreted 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran's contention for the majority of his claims is 
his current disabilities are related to toxins he was exposed 
to as a result of his military service.  Specifically, 
records associated with the claims file confirm the Veteran's 
participation in Project SHAD while serving aboard the USS 
Fort Snelling in May 1969.  As noted in these records, 
Project SHAD encompassed a series of tests by the Department 
of Defense to determine the vulnerability of U.S. warships to 
attack with chemical and biological warfare agents and the 
potential risk to American forces posed by those agents.  The 
particular test conducted on the USS Fort Snelling in May 
1969 involved a simulated chemical agent spray attack using 
non-toxic triocytel phosphate to simulate VX nerve agent.   

The Veteran alternatively alleges his disabilities are 
related to herbicide exposure, specifically Agent Orange.  He 
alleges herbicide exposure aboard the USS Forrestal.  Records 
confirm the Veteran was aboard the USS Forrestal during his 
military service.  While the USS Forrestal is documented to 
have been within a few miles of the coastline of Vietnam, 
there is no documentation that the ship ever docked or that 
the Veteran otherwise had in-country service in Vietnam.

The Veteran also alleges direct relation of his tinnitus, 
lumbar spine and ureter blockage claims to specific alleged 
injuries in his military service.  

As part of a VA initiative, all Veteran's with involvement in 
Project SHAD were given a SHAD protocol examination.  The 
Veteran's VA outpatient treatment records confirm the 
examination was completed on August 22, 2005, and the results 
were "...mailed to the registry."  Although it does not 
appear any opinions were rendered regarding etiology within 
the examination, the actual examination results are not of 
record.  The medical evidence is extremely relevant to the 
claims at hand and, therefore, the RO must make efforts to 
obtain it because the record may not be currently complete.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2008 to the 
present.

CAD; Headaches, Dizziness and Nausea; Tinnitus

These three issues were denied by the Board in August 2007 
primarily based on VA examination opinions in October 2004 
and May 2005 indicating a negative relationship between the 
Veteran's military service, to include involvement in Project 
SHAD and military noise exposure, to his current 
disabilities.

The Veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In August 2008, 
the Court granted a joint motion for remand for these three 
issues for further development.  Specifically, the joint 
motion found the examinations relied upon by the Board 
inadequate.  

In regard to the Veteran's claims of CAD and some unknown 
disability manifested by headaches, dizziness and nausea, a 
September 2004 examiner indicated. "...[the Veteran's] 
symptoms are very consistent with possible nerve gas sarin 
exposure and could also be secondary to VX exposure as well 
given the findings by the National Academy of Sciences."  

The September 2004 examiner did not render a specific opinion 
with regard to CAD, but rather related all the Veteran's 
"symptoms" to toxin exposure.  The opinion, however, 
related the Veteran's "symptoms" to toxins in which he was 
not exposed.  That is, the September 2004 examiner linked the 
Veteran's disabilities with exposure to nerve gas sarin and 
VX exposure.  However, the military records indicate aircraft 
the Veteran's unit was sprayed with trioctyl phosphate to 
simulate VX nerve agent.  Accordingly, the opinion was based 
on an incorrect factual premise and could not support the 
Veteran's service connection claims.  See Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (medical opinions based on 
incomplete or inaccurate factual premise are not probative).

To clarify, the RO sought an addendum from a VA medical 
doctor, who opined in May 2005, "None of the multiple 
problems that [the Veteran] claimed were caused by the 
trioctyl phosphate used in operations SHAD."

The CAVC granted an order for a joint remand partially on the 
basis that this May 2005 addendum was inadequate and did not 
provide a rationale for the cursory opinion.  In compliance 
with the CAVC order, a new VA examination is indicated.

In regard to tinnitus, the Board denied the claim based 
primarily on an October 2004 examination indicating the 
Veteran's tinnitus was not likely due to in-service noise 
exposure given the lapse of time, lack of continuity of 
symptomatology and post-service noise exposure.

The Veteran alleges the VA examiner mischaracterized his 
post-service occupational noise exposure.  Specifically, the 
Veteran worked for many years in an airport.  He contends his 
specific job was confined to an office and he was never 
exposed to jet aircraft noise on the runways.  In contrast, 
the VA examiner indicates in the October 2004 report that the 
Veteran's job contained duties requiring both office and 
runway time, thus exposing him to, on occasion, jet aircraft 
noise.  In light of the possible incorrect factual premises 
relied upon by the October 2004 VA examiner, and in 
compliance with the August 2008 CAVC order, a new 
audiological examination is indicated.

Diabetes

The Veteran alleges his adult on-set diabetes is either a 
result of exposure to toxins released during Project SHAD or, 
in the alternative, exposure to Agent Orange during his 
service in the Navy where he was stationed in the waters just 
off the shore of Vietnam.

As indicated in the introduction, on May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In this case, although the Veteran's involvement with Project 
SHAD has been confirmed, his presence on the actual soil of 
Vietnam has not.

The Veteran was first diagnosed with diabetes in 2001, over 
three decades after service.  The Veteran was afforded a VA 
examination in September 2004, but the examiner did not 
proffer a nexus opinion.  In May 2005, the RO sought 
clarification from a different medical professional, who 
opined as follows:

The diabetes exam shows a diagnosis of diabetes.  
A more thorough statement would be adult onset 
Type II diabetes secondary to genetic factors and 
possibly excessive weight.  Not secondary to 
operation SHAD.

Although this specific issue was not before the CAVC, the 
medical opinion similarly lacks any specific rationale for 
the negative conclusion and thus is similarly inadequate.  
The opinion is rendered by a different medical professional, 
so it is unclear what, if any, records were reviewed.  As 
indicated above, there is also an August 2005 SHAD protocol 
examination not currently of record and, therefore, the 
opinion may be based on incomplete facts.  For these reasons, 
a new VA examination is indicated.

Lumbar Spine and Ureter Block

These issues were previously remanded in the Board's August 
2007 decision for further development, to include a VA 
examination.  Complaints of low back pain as well as groin 
and abdominal pain are well-documented in the Veteran's 
service treatment records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
the Veteran's claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Veteran was afforded appropriate VA examinations in 
October 2008 to ascertain whether the Veteran's current 
diagnoses could be related to his military service.

In regard to his lumbar spine, the Veteran has expressly 
contended throughout the appellate time frame that he suffers 
through a myriad of manifestations, to include back pain, 
stiffness and numbness due to toxin exposure in the military.  
The Veteran also alleges his low back problems began in the 
military, evidenced by service treatment records indicating 
complaints and treatment for low back pain and leg numbness 
in May 1967 and x-ray findings of bilateral spondylosis in 
July 1967.  The October 2008 examiner, in finding the 
Veteran's current low back disability unrelated to in-service 
injury or complaints, did not comment on the Veteran's in-
service diagnosis of bilateral spondylosis or the likelihood 
of a relation with the Veteran's exposure to toxins as a 
result of Project SHAD.  Accordingly, a new VA examination is 
indicated.  Cf. id.

In regard to the Veteran's ureter blockage claim, the October 
2008 examiner concluded the Veteran's obliterated umbilical 
vein, and residuals thereof, is unrelated to the painful 
groin complaints found from 1957 to 1959.  Service treatment 
records, however, indicate other significant complaints of 
groin and abdominal pain in August 1968, to include a 
diagnosis of early acute diverticulitis, which do not appear 
to have been considered by the examiner.  Rather, it appears 
the examiner limited his focus to the complaints solely found 
in a limited time frame of the Veteran's service rather than 
the entire length of the Veteran's military service.  A new 
VA examination is necessary to obtain a nexus opinion in 
light of the entirety of the Veteran's service treatment 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Dallas, 
Texas from September 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Obtain the Veteran's SHAD protocol 
examination conducted on August 22, 2005 
at the VA Medical Center in Dallas, Texas.  
All efforts to obtain the examination 
should be fully documented and the VA 
facility must provide a negative response 
if records are not available.

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for appropriate examinations for all 
claimed conditions listed above to 
determine the extent and likely etiology 
of any current cardiovascular disability; 
disability manifested by headaches, 
dizziness, and nausea; low back 
disability; diabetes; and/or tinnitus 
found specifically commenting as follows: 

*	In regard to the Veteran's claimed 
coronary artery disease (CAD), the 
examiner should opine on the 
likelihood that his CAD is related to 
in-service exposure to trioctyl 
phosphate during his involvement in 
Project SHAD or any other incident of 
service;
*	In regard to the Veteran's claimed 
disability manifested by headaches, 
dizziness and nausea, the examiner 
should opine whether these symptoms 
are attributable to any known 
diagnosis or diagnoses.  If so, the 
examiner should opine whether the 
diagnosis/diagnoses is/are related to 
in-service exposure to trioctyl 
phosphate during his involvement in 
Project SHAD or any other incident of 
service;
*	In regard to the Veteran's claimed 
tinnitus, the examiner should opine 
on the likelihood the Veteran's 
tinnitus is related to in-service 
noise exposure versus post-service 
noise exposure in light of the 
Veteran's testimony that his post-
service occupation did not involve 
regular exposure to aircraft.  The 
examiner should also comment if there 
is any relation between the Veteran's 
tinnitus and his in-service exposure 
to trioctyl phosphate during his 
involvement in Project SHAD or any 
other incident of service;
*	In regard to the Veteran's claimed 
diabetes mellitus, the examiner 
should opine on the likelihood of the 
Veteran's diabetes mellitus is 
related to in-service exposure to 
trioctyl phosphate during his 
involvement in Project SHAD or any 
other incident of service;
*	In regard to the Veteran's lumbar 
spine disability, the examiner should 
opine on the extent of the Veteran's 
lumbar spine disability and the 
likely etiology of each, specifically 
commenting on the Veteran's in-
service treatment and diagnosis of 
"degenerative changes," low back 
pain with leg numbness and 
spondylosis.  The examiner should 
also opine on the likelihood that any 
current low back disability is 
related to in-service exposure to 
trioctyl phosphate during his 
involvement in Project SHAD or any 
other incident of service;
*	In regard to the Veteran's claimed 
ureter blockage, the examiner should 
opine on the extent of any current 
gastrointestinal disability and the 
likely etiology of each, specifically 
commenting on the Veteran's in 
service treatment for groin and 
abdominal pain through the entire 
period of his military service.  The 
examiner should also opine on the 
likelihood that any gastrointestinal 
disability is related to in-service 
exposure to trioctyl phosphate during 
his involvement in Project SHAD or 
any other incident of service.

The claims folder must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered 
especially past VA examinations and the 
May 2005 addendums.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

This appeal must be afforded expeditious treatment. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

